In a coram nobis proceeding, defendant appeals from an order of the County Court, Rockland County, dated June 12, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered November 25, 1959 after a jury trial, convicting him of rape in the first degree, assault in the second degree, and burglary in the second degree, and imposing sentence. The judgment of conviction was previously affirmed by this court (13 A D 2d 549). Order reversed on the law and the facts, and application remitted to the County Court, Rockland County, for further proceedings in accordance herewith. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), this application must be remitted to the trial court for further proceedings in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision of January 7, 1965 (People v. Huntley, 15 N Y 2d 72). At the trial, defendant had objected to the admission of the confession; the question of its voluntariness was one of the issues raised; and that issue was ultimately submitted to the jury for its determination. Beldock, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.